         Case 2:20-cv-10774-JC Document 23 Filed 09/15/21 Page 1 of 1 Page ID #:535



 1   Kamaria Davis
     Leibovic Law Group
 2   21540 Plummer Street Suite B
     Chatsworth, CA 91311
 3   T: (818) 465-1633
     F: (818) 995-4838
 4   E-mail: KamariaD@LeibovicLawGroup.com
     Attorney for Plaintiff
 5

 6

 7

 8
                                UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
                                     WESTERN DIVISION
10

11   MATTHEW JAMES BROOKS,                                   )       CASE No.: 2:20-cv-10774-JC
                                                             )
12                   Plaintiff                               )
                                                             )   ORDER FOR THE AWARD OF
13          v.                                               )   ATTORNEY FEES PURSUANT TO
                                                             )   THE EQUAL ACCESS TO
14   KILOLO KIJAKAZI, 1                                      )   JUSTICE ACT 28 U.S.C. § 2412 (d)
     Acting Commissioner of Social                           )
15                                                           )
     Security,                                               )
16                                                           )
                                                             )
17                                                           )
                                                             )
18

19
             The Court having approved the stipulation of the parties, IT IS ORDERED
20
     that Plaintiff be awarded attorney fees under the Equal Access to Justice Act, 28
21
     U.S.C. § 2412(d), in the amount of TWO THOUSAND-THREE HUNDRED-
22
     DOLLARS ($2,300.00) subject to the terms of the Stipulation.
23
     Date: September 15, 2021
24

25                                               _____________/s/_______________________
                                                 HONORABLE JACQUELINE CHOOLJIAN
26
                                                 UNITED STATES MAGISTRATE JUDGE
27

28
     1
      Kilolo Kijakazi, the Acting Commissioner of Social Security, is substituted in as the Defendant pursuant to Rule
     25(d) of the Federal Rules of Civil Procedure.
